     20-05027-rbk Doc#270-2 Filed 08/17/21 Entered 08/17/21 10:29:44 List of Parties Pg 1
                                           of 2



                                      List of Parties to Appeal
              20-5027 In re Krisjenn Ranch, LLC, et al v. DMA Properties, Inc. et al

                               Notice of Appeal – CM/ECF Doc. 269
Appellants:

        KrisJenn Ranch, LLC,                                    Charles John Muller, IV
        KrisJenn Ranch, LLC-Series                              Ezekiel J. Perez
        Uvalde Ranch, and KrisJenn           Represented by     CJ Muller & Associates, PLLC
        Ranch, LLC- Series Pipeline                             111 W. Sunset Road
        Row                                                     San Antonio, TX 78209
                                                                210-664-5000
        (Debtors / Plaintiffs / Third                           Email: john.muller@cjma.law
        Party Defendants / Appellants)                          Email: zeke.perez@cjma.law


Appellees:

        DMA Properties, Inc.                                    Timothy Cleveland
                                                                Austin Krist
        (Defendant / Third Party Plaintiff     Represented by   CLEVELAND TERRAZAS PLLC
        / Appellee)                                             4611 Bee Cave Road
                                                                Suite 306B
                                                                Austin, TX 78746
                                                                512-689-8698
                                                                Email:
                                                                tcleveland@clevelandterrazas.com
                                                                akrist@clevelandterrazas.com

                                                                Christen Mason Hebert
                                                                Christopher S. Johns
                                                                Johns & Hebert, PLLC
                                                                14101 Hwy 290 West, Suite 400A
                                                                Austin, TX 78737
                                                                (512) 399-3150
                                                                Fax: (512) 572-8005
                                                                Email:
                                                                chebert@johnsandcounsel.com
                                                                cjohns@johnsandcounsel.com

                                                                Natalie F. Wilson
                                                                Langley & Banack, Inc
                                                                745 E Mulberry, Suite 900
                                                                San Antonio, TX 78212
                                                                210-736-6600
     20-05027-rbk Doc#270-2 Filed 08/17/21 Entered 08/17/21 10:29:44 List of Parties Pg 2
                                           of 2


                                                              210-735-6889 (fax)
                                                              nwilson@langleybanack.com

        Larry Wright                                          William P Germany
                                                              Bayne, Snell & Krause
        (Third Party Defendant / Appellee) Represented by     1250 N.E. Loop 410, Suite 725
                                                              San Antonio, TX 78209
                                                              210-824-3278
                                                              Fax: 210-824-3937
                                                              Email: wgermany@bsklaw.com

        John Terrill                                          Pro Se
          12712 Arrowhead Lane
          Oklahoma City, OK 73120            Represented by

        (Third Party Defendant / Appellee)




Interested Party:

        United States Trustee - SA12                            Shane P. Tobin
        US Trustee's Office                                     903 San Jacinto Blvd.
        615 E Houston, Suite 533      Represented by            Room 230
        PO Box 1539                                             Austin, TX 78701
        San Antonio, TX 78295-1539                              512-916-5348
        (210) 472-4640                                          shane.p.tobin@usdoj.gov
        USTPRegion07.SN.ECF@usdoj.gov

        (UST / Interested Party)




                                                                                              2
